UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 10, 2015 PRESBIA PLC (Exact Name of Registrant as Specified in Charter) Ireland 001-36824 98-1162329 (State or Other Jurisdictionof Incorporation) (CommissionFile Number) (IRS EmployerIdentification No.) 120/121 Baggot Street Lower Dublin 2 Ireland (Address of Principal Executive Offices)(Zip Code) +353 (1) 659 9446 Registrant's Telephone Number Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On September 10, 2015, Presbia PLC (the “Company”) announced the completion of the second stage enrollment of its U.S. Food and Drug Administration pivotal clinical trial for its microlens.A copy of the Company’s press release is filed as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Number Exhibit 99.1 Press Release, dated September 10, 2015 SIGNATURES
